Third District Court of Appeal
                               State of Florida

                           Opinion filed April 25, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D17-929
                         Lower Tribunal No. 12-47813
                             ________________


                          90 CWELT-2008 LLC,
                                    Appellant,

                                        vs.

   Yacht Club at Portofino Condominium Association, Inc., et al.,
                                    Appellees.



      An Appeal from the Circuit Court for Miami-Dade County, Pedro P.
Echarte, Jr., Judge.

     P.A. Bravo, P.A., and Paul Alexander Bravo, for appellant.

     GrayRobinson, P.A., and Kristie Hatcher-Bolin (Lakeland), for appellee,
JPMorgan Chase Bank, N.A.


Before ROTHENBERG, C.J., and EMAS and LUCK, JJ.

     EMAS, J.
      90 CWELT-2008 LLC (“CWELT”), the third-party purchaser at a

foreclosure sale, seeks review of an order vacating a certificate of sale and a

certificate of title, following the trial court’s earlier order vacating a final judgment

of foreclosure. We affirm, because the order on appeal was properly entered by

the trial court pursuant to, and as a result of, its earlier order vacating the final

judgment.

      The foreclosure case at issue was filed by Yacht Club and Portofino

Condominium Association, Inc. (“the Association”) against unit owners Craig and

Nicole Snyder, for their failure to pay condominium assessments. Prior to the

Association’s foreclosure case, the Snyders’ mortgage company, JP Morgan Chase

Bank, N.A. (“JP Morgan”), had also filed a foreclosure action against the Snyders.

      In the Association’s foreclosure action, JP Morgan was named a party

defendant, based upon the interest it claimed in the property by virtue of a prior

mortgage. However, JP Morgan was not properly served with the complaint in the

Association’s case, and JP Morgan never answered the complaint (nor did the

Snyders). Following entry of a summary final judgment in favor of the

Association on June 16, 2014, the Snyders’ unit was sold at a foreclosure sale, and

CWELT was the successful bidder. On August 1, 2014 the certificate of sale to

CWELT was issued and two weeks later, the certificate of title as well.




                                           2
        Eight months later, on February 11, 2015, JP Morgan moved to quash

service of process and set aside the summary final judgment, asserting it had not

been properly served with process and, therefore, the subsequent judgment was

void.    On June 17, 2015, the trial court granted the motion and vacated the final

judgment, finding that service of process on JP Morgan was defective, rendering

the final judgment void.

        On July 16, 2015, a month after the trial court’s order vacating the final

judgment, JP Morgan filed a motion seeking to unwind the foreclosure sale and to

vacate the certificates of sale and title. The following day, CWELT filed a notice

of appeal seeking review of the trial court’s order vacating the final judgment.

However, CWELT failed to timely file its initial brief. This court issued an order

advising CWELT of same and advising that the appeal would be subject to

dismissal if an initial brief was not filed within ten days. No initial brief was

thereafter filed and, on February 5, 2016, this court dismissed CWELT’s appeal for

its failure to diligently prosecute the appeal.   See 90 CWELT-2008, LLC v.

Snyder, 208 So. 3d 1181 (Fla. 3d DCA 2016) (table).

        On March 21, 2017 (more than a year after CWELT’s initial appeal was

dismissed) the trial court granted JP Morgan’s motion to vacate the certificates of

sale and title. This appeal followed.




                                         3
      In this appeal, CWELT contends: (1) the trial court had no authority to

vacate the final judgment because the motion was not timely filed; and (2) even if

the trial court did have such authority to vacate the final judgment, it erred in

subsequently vacating the certificates of sale and title because CWELT was a bona

fide purchaser without notice of JP Morgan’s claim.

      CWELT first challenges the propriety of the order vacating the final

judgment. However, the only order on appeal is the order vacating the certificate

of sale and certificate of title. Having abandoned its prior appeal of the order

vacating the final judgment (resulting in a dismissal of that appeal), CWELT may

not employ the present appeal to resurrect its challenge to that order.

      We find no merit in CWELT’s remaining argument, directed to the order

vacating the certificates of sale and title. Although it is true that a trial court “may

not grant relief that adversely affects the quality of the title to the property” where

a bona fide purchaser has acquired the property in a foreclosure sale (see section

702.036, Fla. Stat. (2017)), this applies only where the “party seeking relief from

the final judgment of foreclosure of the mortgage was properly served in the

foreclosure lawsuit as provided in chapter 48 or chapter 49.” Id. (Emphasis

added.)   See also Demars v. Vill. of Sandalwood Lakes Homeowners Ass’n, Inc.,

625 So. 2d 1219, 1222 (Fla. 4th DCA 1993) (holding that a bona fide purchaser

retains the title where the final judgment is voidable, not where it is void).



                                           4
Compare Nationstar Mortg., LLC v. Diaz, 227 So. 3d 726 (Fla. 3d DCA 2017). In

the instant case, the trial court vacated the final judgment upon a determination that

the judgment was void for lack of service of process upon JP Morgan, and “[i]t is

well settled that a judgment entered without due service of process is void.” Del

Conte Enters., Inc. v. Thomas Publ’g Co., 711 So. 2d 1268, 1269 (Fla. 3d DCA

1998). See also Castro v. Charter Club, Inc., 114 So. 3d 1055 (Fla. 3d DCA 2013);

Rodriguez-Faro v. M. Escarda Contractor, Inc., 69 So. 3d 1097 (Fla. 3d DCA

2011).   Therefore, and as the trial court correctly concluded, section 702.036 is

inapplicable and CWELT’s reliance upon it unwarranted.

      Further, the trial court properly exercised its discretion in vacating the

certificate of sale and the certificate of title, as a necessary and logical extension of

its prior order vacating the final judgment. In granting relief to JP Morgan from

the void judgment, it would make little sense if the trial court was prohibited from

granting complete relief by vacating those postjudgment orders entered in direct

reliance upon and as a consequence of that now-void judgment. See Fla. R. Civ. P.

1.540(b)(5) (providing that “the court may relieve a party . . . from a final

judgment, decree, order, or proceeding” where it is shown “that a prior judgment

or decree upon which it is based has been reversed or otherwise vacated . . . .”).

See also Austin v. B.J. Apparel Corp., 523 So. 2d 675 (Fla. 3d DCA 1988);

Travelers Commercial Ins. Co. v. Harrington, 187 So. 3d 879 (Fla. 1st DCA 2016);



                                           5
Nationsbanc Mortg. Corp. v. Gardens North Condo. Ass’n, Inc., 764 So. 2d 883

(Fla. 4th DCA 2000). CWELT has not and cannot demonstrate that the trial

court’s order was a gross abuse of discretion. See Phoenix Holding, LLC v.

Martinez, 27 So. 3d 791 (Fla. 3d DCA 2010).

      Affirmed.




                                      6